Citation Nr: 0933980	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for a 
bilateral knee disability because new and material evidence 
had not been received to reopen a previously denied claim.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2005.  A transcript 
of this testimony is associated with the claims file.  In 
December 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of this testimony is also associated with the 
claims file.

In a February 2008 decision, the Board reopened the claim of 
entitlement to service connection for a bilateral knee 
disability, and remanded the matter back to the RO, via the 
Appeals Management Center (AMC), for additional development 
of the record.  After completion of the requested 
development, the AMC issued a supplemental statement of the 
case in June 2009 and returned the case to the Board for 
appellate disposition.


FINDING OF FACT

Neither bilateral knee arthritis nor any other knee 
disability, was shown during service or within the first 
post-service year, and the competent and probative evidence 
of record establishes that the Veteran's current bilateral 
knee disability of status post total knee replacement for 
arthritis, was less likely than not related to any disease, 
injury or other incident of service, including multiple 
aircraft jumps.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee disability are not met.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Despite any defect in the notice provided to the Veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board in February 2008; thus, 
any defect in this regard resulted in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  This notice letter indicated what 
was necessary to reopen the previously denied claim; i.e., 
how to substantiate the underlying service connection claim 
by explaining why the previous claim of service connection 
was denied.  

Then, in an effort to provide adequate due process and 
additional assistance to the Veteran, the Board remanded the 
reopened claim back to the RO, via the AMC, in February 2008.  
The Veteran was thereafter provided with another duty-to-
assist letter in March 2008.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the underlying service connection claim and the 
relative duties of VA and the claimant to obtain evidence.  
This notice also satisfied the requirements set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), by explaining 
how initial disability ratings and effective dates are 
assigned for grants of service connection.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The Veteran was afforded a VA 
examination, additional medical records were obtained and 
associated with the claims file, and claim was subsequently 
readjudicated in a June 2009 supplemental statement of the 
case.  

Significantly, the veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
Moreover, regardless of any defect with the timing or content 
of the notice, there is correspondence in the claims file 
indicating that the Veteran has actual knowledge of what is 
necessary to substantiate his claim of service connection.  
For example, in a June 2009 statement received in July 2009, 
the Veteran admittedly did not have his knee pain documented 
at discharge and did not seek treatment until 1975, although 
he maintains that his pain began in service and has continued 
since that time.  His statements are a clear indication that 
the Veteran is aware that his claim lacks competent medical 
evidence to relate his current disability to service and 
essentially requests that VA take him at his word.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

At the Veteran's May 2009 VA examination, the examiner noted 
that the Veteran had previously received "Disability" since 
1992 as a result of his knees, but that disability was 
stopped in 2008 because of retirement.  The claims file does 
not contain records from the Social Security Administration 
(SSA) showing the disabililty award or the medical evidence 
on which the SSA relied.  Nevertheless, given the 
circumstances in this case, it is not necessary to obtain 
such records in order to comply with VA's duty to assist the 
Veteran, because obtaining these records would serve no 
useful purpose, particularly because they lack relevance to 
the issue at hand.  Generally, in most cases, these records, 
to the extent available, should be obtained and associated 
with the claims file.  Once VA is put on notice that the 
veteran is in receipt of such benefits, VA has a duty to 
assist the claimant by obtaining these records.  Woods v. 
Gober, 14 Vet. App. 214, 221-22 (2000) citing Baker v. West, 
11 Vet. App. 163, 169 ((1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  However, in this case, the Veteran has 
conceded that he did not seek treatment for knee pain during 
service, or until 1975, more than one year following 
discharge from service.  Moreover, at the time of the 1975 
treatment, x-rays did not show a diagnosis of arthritis, the 
diagnosis on which the current claim is based.  In addition, 
the Veteran has submitted correspondence indicating, in 
essence, that the Board should grant his claim based on his 
credible assertions alone, essentially because there is no 
documented nexus evidence and because he was never afforded a 
physical examination at the time of his discharge.  The 
Veteran has never indicated that there exists a competent 
medical opinion supporting his assertions regarding the 
etiology of his current bilateral knee disability that is not 
of record.  Moreover, the Veteran has submitted all known 
private treatment records.  The issue in this case is whether 
there is a link between the Veteran's current disability and 
his service, not whether the Veteran has a current 
disability, and, given that the Veteran has conceded that he 
did not seek treatment for knee pain until over a year 
following discharge from service, any SSA records, if still 
in existence, would not be relevant to the issue on appeal.  
Finally, the fact that the Veteran began receiving disability 
in 1992 is consistent with the private evidence of record 
showing the first consistent treatment for arthritis which 
led to the knee replacements and current state of the 
Veteran's knees.  In light of the foregoing, another remand 
to attempt to obtain SSA records which may or may not exist, 
would serve no useful purpose and would result in 
unnecessarily impose additional burdens on VA with no benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II.  Service Connection

The Veteran seeks service connection for a bilateral knee 
disability.  For many years, the Veteran has maintained that 
his current knee pain has been ongoing since service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Historically, the Veteran's service treatment records reflect 
no in-service complaints of, or treatment for knee pain.  The 
Veteran was released from active service after a physical 
evaluation board (PEB) determined that the Veteran was 
suffering from folliculitis and was no longer able to shave.  
At his personal hearing before the undersigned in December 
2007, the Veteran testified that because of the PEB hearing, 
he was never afforded a discharge examination prior to his 
release from active duty.  The Veteran further testified that 
had he been examined at the time of discharge, he would have 
reported his knee pain at that time.  

The first post-service evidence of knee pain comes from 
February-March 1975 VA hospital records showing that the 
Veteran presented with pain in his left knee.  The Veteran 
reported a history of twisting injury, although no time 
period was given as to when the twisting injury allegedly 
occurred.  Examination of the left knee revealed intact 
collateral ligaments.  Drawer was intact, the joint was not 
tender and there was no effusion.  Tenderness was noted over 
the patellar tendon.  The Veteran's knee was placed in a 
cylinder cast.  Three weeks later, in March 1975, the Veteran 
returned, and despite the three weeks in a cast, the left 
knee pain had persisted.  X-rays of the knees were obtained 
at that time, on March 13, 1975, and the radiographic report 
noted that ununited epiphysial ossification centers were seen 
at the level of the anterior tubercle of the proximal tibius.  
The bony density and joints were normal.  The provisional 
diagnosis was possible Osgood-Schlatter.  The Veteran was 
scheduled to appear for an orthopedic consultation 
examination on March 31, 1975, but the report on which the 
Veteran's history was to be recorded contains a stamp 
reflecting that the Veteran cancelled and/or failed to report 
to the examination.  

The next post-service evidence regarding the knees comes from 
private treatment records dated in the early 1990's showing 
arthritis at that time.  A March 1992 medical record noted 
sharp pain in the right knee that began three weeks earlier.  
Regarding past treatment, the Veteran reported "bone chips" 
in his knee with a cast about 8 or 9 years previously, or 
more.  He underwent arthroscopy of the right knee in April 
1992.  A May 1992 MRI noted an apparent degenerative tear at 
the posterior horn of the medial meniscus.  Given the 
previous surgery, the finding was consistent with either a 
new or recurrent tear.  A May 1992 radiology report revealed 
bony density along the anterior superior aspect of the 
anterior tibial tuberosity suggesting a longstanding process.  
Mild degenerative changes were noted about the left knee.  A 
physical therapy report from September 1992 once again 
mentions the Veteran's report of a past history of bone chips 
in his knees, although no time frame is provided.  Subsequent 
records show that the Veteran underwent a right knee 
arthroscopy in August 1992; osteotomy of the right tibia in 
May 1993 due to osteoarthritis; and a left knee arthroscopy 
in March 1994.  A January 1994 physical therapy note once 
again shows that the Veteran reported a past history of bone 
chips in his knee occurring approximately 17 years earlier.  

Private and VA medical records from 1999 to the present show 
that the Veteran continued to complain of knee pain and was 
consistently treated for such, ultimately having to undergo a 
bilateral total knee replacement in October 2005 due to 
severe degenerative joint disease.  

At a May 2009 VA examination, the Veteran reported the same 
story regarding the history of his knee pain; that is, the 
Veteran indicated that he began to suffer knee pain during 
service, and, although no specific injury was reported, he 
believed that his knees suffered damage from multiple jumps 
out of a helicopter prior to landing, all during service in 
the Marine Corps.  The examiner reviewed the entire claims 
file in conjunction with the examination, and noted the 
history of the Veteran's knee disability and the casting in 
1975, the multiple procedures throughout the 1990's and the 
total knee replacement in 2005.  

The examiner opined that it was less likely than not that the 
Veteran's service cased the Veteran's knee arthritis, 
prolonged knee issues and eventual knee replacement.  In so 
concluding, the examiner noted that the Veteran never had any 
in-service treatment for either knee, and the earliest record 
for knee treatment was in 1975.  At that time, there was a 
history of twisting injury noted, but there was no indication 
of whether that happened before or after service.  
Additionally, the examiner pointed out that the reports from 
1975 revealed pain in the patella tendon and suspected old 
Osgood Schlatter's disease, with no effusion, no joint line 
tenderness, and nothing to suggest intra articular process 
such as a meniscal tear, a cartilage tear, fracture, or other 
condition that may lead to arthritis.  The examiner also 
pointed out that no diagnosis was given in those records.  
The examiner also opined that the arthroscopies and tibia 
osteotomy that was later performed in the early 1990's was 
for early arthritis, and the Veteran had slight mal-alignment 
of the knees.  The examiner pointed out that he had this 
procedure instead of a knee replacement because he was so 
young at that time.  The examiner concluded that, 
unfortunately, there was not enough evidence in his medical 
records to support the claim that his 2 years of service 
caused his knee problems; and, the treatment in 1975, which 
was for patella pain/anterior knee pain, and typically, that 
sort of injury and pain did not contribute to knee arthritis 
down the road.  

There is no medical opinion to the contrary. 

In sum, the evidence in this case clearly reveals the 
following undisputed facts:  (1) The Veteran did not seek 
treatment for knee pain during service, and he was not 
afforded a VA discharge examination at the time of his 
release from active duty; (2)  The first treatment for knee 
pain was in February 1975; (3)  Arthritis was first shown in 
the early 1990's and the Veteran began undergoing surgical 
procedures for his knees in 1992 and has consistently 
suffered from knee pain since that time; and, (4) The Veteran 
had a bilateral total knee replacement in October 2005 due to 
severe arthritis, and has consistently maintained that his 
current bilateral knee disability had its onset as a result 
of military service.  

In addition to the above findings, however, in order to 
establish service connection there must also be competent 
evidence of a nexus between the Veteran's current disability 
and service.  There is evidence that weighs in favor of the 
Veteran's claim and evidence that weighs against the claim.  
When all of the evidence is assembled, the weight of the 
evidence is against the claim based on the probative value of 
competent evidence of record.  

As noted above, the Veteran has consistently, throughout the 
years, maintained that his knee disability began during 
service.  

In contrast to the Veteran's assertions, is the May 2009 
opinion provided by the VA examiner which is based on sound 
medical principles, and objective medical findings.  The VA 
examiner opined that the Veteran did not have a chronic 
disability that stemmed from his in-service helicopter 
jumping, specifically noting that there were no complaints of 
knee pain during service, and more significantly, that the 
Veteran's symptoms and treatment therefor in 1975 were not 
consistent with the subsequent arthritis that was first shown 
in 1992, nearly two decades after discharge from service.

Although the Veteran testified that he has experienced knee 
pain since service, the fact remains that objective 
radiographic imaging from 1975, over one year after service 
discharge, is completely negative for arthritis.  

The Veteran is certainly competent to report that he has had 
knee pain since service and the Board does not doubt the 
sincerity of the Veteran in this regard; however, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

A lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that his 
knee disability is related to his in-service jumping, or the 
treatment he received in 1975.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a 
case in which the Veteran and his representative's lay 
beliefs alone can serve to establish the required nexus 
between the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

While lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

Regardless of whether the Veteran's lay evidence is competent 
to establish a diagnosis, the Veteran maintains, in essence, 
that his continuity of symptomatology, alone, satisfies the 
nexus requirement.  However, the Veteran's consistent 
assertions regarding knee pain since service are 
significantly outweighed by the other evidence of record, 
particularly the VA opinion of May 2009; the objective 
findings showing no complaints, findings or diagnosis of a 
knee disability in service or until 1975; and no objective 
findings of arthritis until 1992.  There is simply no 
indication that the Veteran's in-service knee pain was the 
onset of the arthritis that was not shown until 1992.  

It is clear that the Veteran has a current bilateral knee 
disability, as documented by the medical records showing 
total bilateral knee replacements, and objective x-ray and 
magnetic resonance imaging (MRI) findings; however, no such 
findings were present in service or within a year following 
discharge from service, and, in fact, no such findings were 
present in 1975 either.  

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for a bilateral 
knee disability; there is no doubt to be resolved; and 
service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


